PER CURIAM:
Larry Gene Martin appeals the district court’s order rejecting the recommendation of the magistrate judge and granting summary judgment in favor of the Appellee in Martin’s action filed pursuant to 42 U.S.C. § 1983 (2000). Martin also appeals the district court’s order denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Martin v. Stack, No. 4:05-cv-02309-MBS (D.S.C. July 28, 2006; filed Sept. 11, 2006 & entered Sept. 12, 2006). We deny Martin’s petition for a writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.